                                                                                                                                                                                                       Page:       1
                                                             Case 17-22463-LMI                Doc 40          Filed 07/29/19           Page 1 of 4
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
Case No:               17-22463                        LMI            Judge:        Laurel M. Isicoff                            Trustee Name:                      DREW M. DILLWORTH, TRUSTEE
Case Name:             Lissett Rodriguez                                                                                         Date Filed (f) or Converted (c):   10/13/2017 (f)
                                                                                                                                 341(a) Meeting Date:               11/08/2017
For Period Ending:     06/30/2019                                                                                                Claims Bar Date:


                                    1                                               2                             3                           4                          5                             6

                         Asset Description                                       Petition/                  Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled              (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                                 Values                  Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                             Assets
                                                                                                           and Other Costs)

  1. 1988 Sump                                                                           20,000.00                        1.00                                                       0.00                       1.00
  2. 19170 Nw 46 Ave                                                                     47,500.00                        0.00                                                       0.00                        FA
     Opa Locka Fl 33055-0000 Miami-Dade
  3. 2 Chairs, Plates, Bed, Dresser, Nightstand., Loveseat In Deb                            800.00                       1.00                                                       0.00                        FA
  4. Used Clothing And Shoes.                                                                 40.00                       0.00                                                       0.00                        FA
     In Debtor's Possession. Value Base
  5. Ring, Bracelets, Earrings, Watch.                                                       200.00                       1.00                                                       0.00                       1.00
  6. Bank Of America                                                                          20.00                       1.00                                                       0.00                       1.00
  7. Miami Postal Service Credit Union                                                        13.00                       1.00                                                       0.00                       1.00


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $68,573.00                       $5.00                                                    $0.00                        $4.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  11/14/17-Jim Miller is investigating over exemptions
  6//29/18-Attorney has filed motions to extend deadlines
  3/15/19-Waiting for funds in order to establish bar date
  6/1/19-Counsel is investigating over exemptions




  Initial Projected Date of Final Report (TFR): 12/30/2019            Current Projected Date of Final Report (TFR): 12/30/2020

  Trustee Signature:       /s/ DREW M. DILLWORTH, TRUSTEE                Date: 07/29/2019
                                                                                    Page:   2
                        Case 17-22463-LMI   Doc 40   Filed 07/29/19   Page 2 of 4
DREW M. DILLWORTH, TRUSTEE
150 W. FLAGLER STREET
22ND FLOOR
MIAMI, FL 33130
(305) 789-3598
ddillworth@stearnsweaver.com
                                                                                                                                                                                         Page:           1
                                                       Case 17-22463-LMI           DocFORM
                                                                                       40 2Filed 07/29/19                   Page 3 of 4
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-22463                                                                                       Trustee Name: DREW M. DILLWORTH, TRUSTEE
      Case Name: Lissett Rodriguez                                                                                   Bank Name:
                                                                                                            Account Number/CD#:


  Taxpayer ID No:                                                                                  Blanket Bond (per case limit): $73,967,000.00
For Period Ending: 06/30/2019                                                                      Separate Bond (if applicable):


       1                2                          3                                           4                                                   5                  6                     7

Transaction Date    Check or            Paid To / Received From                   Description of Transaction              Uniform Tran.    Deposits ($)        Disbursements ($)    Account/CD Balance
                    Reference                                                                                                 Code                                                          ($)
                                No Bank Accounts



                                                                                                      COLUMN TOTALS                                    $0.00                $0.00
                                                                                                            Less: Bank Transfers/CD's                  $0.00                $0.00
                                                                                                      Subtotal                                         $0.00                $0.00
                                                                                                            Less: Payments to Debtors                  $0.00                $0.00
                                                                                                      Net                                              $0.00                $0.00




                                                                             Page Subtotals:                                                           $0.00                $0.00
                                                                                                                                                                 Page:     2
                                           Case 17-22463-LMI               Doc 40      Filed 07/29/19   Page 4 of 4



                                                                                             TOTAL OF ALL ACCOUNTS
                                                                                                                                             NET             ACCOUNT
                                                                                                           NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                              -                                                                      $0.00                  $0.00                 $0.00
                                                                                                                     $0.00                  $0.00                 $0.00

                                                                                                         (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                 transfers)            to debtors)
                                             Total Allocation Receipts:                         $0.00
                                             Total Net Deposits:                                $0.00
                                             Total Gross Receipts:                              $0.00



Trustee Signature:   /s/ DREW M. DILLWORTH, TRUSTEE    Date: 07/29/2019

                     DREW M. DILLWORTH, TRUSTEE
                     150 W. FLAGLER STREET
                     22ND FLOOR
                     MIAMI, FL 33130
                     (305) 789-3598
                     ddillworth@stearnsweaver.com




                                                                     Page Subtotals:                                            $0.00                $0.00
